UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6970


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

MARQUES ODELL LONG,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. William L. Osteen, Jr., District Judge. (1:13-cr-00145-WO-1; 1:15-cv-
01120-WO-LPA)


Submitted: April 6, 2018                                          Decided: April 24, 2018


Before DUNCAN and FLOYD, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed in part and dismissed in part by unpublished per curiam opinion.


Marques Odell Long, Appellant Pro Se. Angela Hewlett Miller, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Marques Odell Long seeks to appeal the district court’s order accepting the

recommendation of the magistrate judge and denying relief on his 28 U.S.C. § 2255

(2012) motion to vacate. We previously granted a certificate of appealability and ordered

supplemental briefing on the issue of whether Long has the requisite predicate

convictions to qualify as an armed career criminal under the Armed Career Criminal Act,

18 U.S.C. § 924(e) (2012). We have reviewed the record, including the parties’ informal

briefs following the issuance of the certificate of appealability, and find no reversible

error. Accordingly, as to the claim on which we granted a certificate of appealability, we

affirm for the reasons stated by the district court. United States v. Long, Nos. 1:13-cr-

00145-WO-1; 1:15-cv-01120-WO-LPA (M.D.N.C. July 18, 2017).                 As to Long’s

remaining claims, we conclude that he is not entitled to a certificate of appealability on

those claims. See 28 U.S.C. § 2253(c)(2) (2012); Slack v. McDaniel, 529 U.S. 473, 484

(2000). Accordingly, we deny a certificate of appealability as to those claims and dismiss

that portion of the appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                   AFFIRMED IN PART;
                                                                   DISMISSED IN PART




                                            2